ORDER OF COURT
LEE, District Judge.
AND NOW this 21st day of April, 1995, it is hereby ORDERED as follows:
Plaintiffs’ “Motion to Stay Defendants’ Motion for Attorneys Fees, Costs and Expenses” (Document No. 336) is DENIED as the Court believes Plaintiffs’ notice of appeal was filed untimely. Furthermore, the docket for the Court of Appeals for the Third Circuit reflects that counsel have been informed that there may be a jurisdictional defect in the filing of the appeal.
Moreover, a district court, after entry of a final judgment and filing of a notice of appeal, retains the power to adjudicate collateral matters such as applications for counsel fees. West v. Keve, 721 F.2d 91 (3d Cir.1983).